DETAILED ACTION

This office action is in response to RCE filed on 01/27/2021.
Claims 1-20 are pending of which claims 1, 12 and 18 are independent claims.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170270563 to Soni (here in after “Soni”) in view of US. Pub. 20210037355 to Brown (hereinafter “Brown”).

Regarding claim 1: Soni discloses  one or more non-transitory computer-readable media of an Internet of things (IoT) device storing computer-executable instructions that upon execution cause one or more processors to perform actions (Soni, see paragraph[0026], FIG. 1, a memory that stores executable program code that includes program code for execution of an IoT module for communicating with nearby IoT-enabled devices and IoT module may be implemented as various forms of program code to receive and transmit communications with nearby IoT-enabled devices )comprising: detecting that an IoT module is connected to the IoT device via mating electrical interface connector, the IoT module being one of multiple IoT modules configured to provide network connectivity functionalities to the IoT device (see paragraph [0036], FIG. 1, an IoT-enabled device provided with application programming interfaces (APIs) as interface  to communicate with computing devices for the partner product companies. Note: this interface is the same as what applicant term an electrical mating interface); ascertaining an identity of the IoT module of the multiple IoT modules (Soni, see FIG. 1, each computing device contains an IoT module, and there may be more than one computing devices) based on corresponding identification information provided by the IoT module   (Soni, see paragraph [0018], IoT module with a product information includes a unique sensor identifier that identifies the IoT-enabled device, see FIG. 1, multiple IoT device connecting to the IoT module and each IoT device  is identified by unique ID and software executing on the user's smartphone) to the IoT device following connection of the IoT module to the IoT device via the mating electrical interface connectors ( see FIG. 1, IoT device communicate with IoT module using an electrical mating interface).

However, Soni does not explicitly teach determining a specific combination of at least one of one or more ATtention (AT) commands or one or more application program interfaces (APIs) as stored in a software library of the IoT device that corresponds to the identity of the IoT module and providing a device application of the IoT device with  providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application of the IoT device to interact with the IoT module. However, Brown in the same or similar field of endeavor teaches determining a specific combination of at least one of one or more ATtention (AT) commands or one or more application program interfaces (APIs) as stored in a software library of the IoT device that corresponds to the identity of the IoT module (Brown, see paragraphs [0081], an 802.11 standard WiFi broadcast identifier contains the SSID ( configured later using the factory MAC address), but also includes BSSID (unique device identifier, 6 byte character stream, by default the device MAC address) and Vendor Specific Information (available data bits which may be used by the vendor for device configuration); while the SSID is visible to most devices, the BSSID and Vendor Specific Information is not. Note: IoT device may be configured using the AT command, and AT interface setting with an IoT uses standard RS-232 interface (see paragraph [0118]) and providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application of the IoT device to interact with the IoT module( see paragraph [0120-0126], an AT command is sent to IoT device using vendor identity of the device for initial communication and the AT command is used to change some of the default configurations follows:  AT command Syntax: 1. the prefix "AT" or "at" (no case sensitive) must be included at the beginning of each command line and the character <CR>is used to finish a command line so as to issue the command line to the Module. It is recommended that a command line only includes a single command; 2. when Customer Application issues a series of AT commands on separate command lines, it is required that the customer application leaves a pause between the preceding and the following command allowing the modem to responses and send validation to the Customer Application, for example, "OK" has been transmitted; 3. the format of Basic Command is "AT+<x>;<n>;<a>", "<x>" is the command name, and "<n>and <A>" is/are the parameter(s) for the relevant commands; AT command response: 1. if the commands included in the command line are supported by the Module and the sub parameters are correct as presented, information responses will be retrieved by from the Module; otherwise, the Module will report "#R;Invalid request; ok" to the Customer Application; 2. information responses start with a message type identifier see Message Type i.e. the format of information responses is "<Message Type>;<response>;ok<CR>". Inside information responses, there may be one or more ";" to separate the values sent). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Brown into Soni’s system/method because it would allow configuration of  local broadcast message identifier .  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration of local broadcast message identifier to identify the message generated from each IoT device during communication (Brown; [0063]).

Regarding claim 2: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the detecting includes detecting that the IoT module is connected to the IoT device following an electrical decoupling of an additional IoT module of the multiple IoT modules from the IoT device and an electrical coupling of the IoT module of the multiple IoT modules (see FIG. 1, multiple  IoT module running on each computing device) to the IoT device(Soni, see paragraph [0025], FIG. 1,  "IOT-enabled device" is used to refer to any physical product that includes IoT sensors or other hardware that enable communication between other IoT-enabled devices or communication with other devices connected to the Internet. IoT sensors include electronics and hardware that enable communication via a wireless networking protocol, such as but not limited to IEEE 802.11, IEEE 802.15.4, Bluetooth, Near-Field Communication, Extensible Messaging and Presence Protocol, Constrained Application Protocol, and Message Queue Telemetry Transport).  

Regarding claim 3: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the ascertaining includes: sending an identification query from the IoT device to the IoT module requesting that the IoT module provide the identification information; and receiving, at the IoT device,  the identification information from the IoT module in response to the identification query( Soni, see paragraph [0018], for example, as the user enters within a certain proximity of an IoT-enabled device, the smartphone operated by the user communicates with the IoT-enabled device and wirelessly receives product information from the IoT-enabled device, and the product information includes a unique sensor identifier that identifies the IoT-enabled device. Software executing on the user's smartphone (herein referred to as an IoT module) determines additional contextual information regarding the exposure of the IoT-enabled device).  

Regarding claim 4: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the identification information is automatically sent by the IoT module to the IoT device following the IoT device providing power to the IoT module ( Soni, see paragraph [0019], the IoT module transmits the identification of the IoT-enabled device and information regarding the time of exposure and duration of exposure or during power on) .  

Regarding claim 5: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the identification information includes one or more of a unique identifier of the IoT module, an identity of a manufacturer of the IoT module, a device model of the IoT module, or a version number of the IoT module (Soni, see paragraph [0018], a smartphone operated by the user communicates with the IoT-enabled device and wirelessly receives product information from the IoT-enabled device, and the product information includes a unique sensor identifier that identifies the IoT-enabled device and other information, such as, type and version of the IoT device).  

Regarding claim 6: Soni discloses the one or more non-transitory computer-readable media of claim 5, wherein the unique identifier includes a media access control (MAC) address, an integrated circuit card identifier (ICCID), or an electronic serial number (ESN) Soni, see paragraph [0036], companies that manufacture or sell an IoT-enabled device provide a list of all sensor identifiers that correspond to the IoT-enabled device (e.g., by providing a list of all serial numbers for IoT-enabled device, and this may include MAC, or ICCID or ESN).  

Regarding claim 7: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the determining includes determining the specific combination in response to the identification information indicating that the IoT module is not a previous IoT module that is electrically coupled to the IoT device or that the IoT module is different in module type from the previous IoT module (Soni, see paragraph [0063],  sensor identifiers corresponding to the IoT-enabled device, for example, if the computing device enters within proximity of eight IoT-enabled devices that are a particular type of smartphone, each with a different sensor identifier such as a different serial number), the targeting analysis module determines that the frequency of exposure for the particular type of smartphone is eight ).  

Regarding claim 8: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the determining includes determining the specific combination based on a device database  of the IoT device, the device database ( Soni, see paragraph[0040],  a comprehensive targeting profile is stored in database storage and allows a tracking entity  to target users for specialized electronic communications uniquely tailored for that user )  including entries that match individual IoT modules of different module types to corresponding combinations of at least one of one or more specific AT commands or one or more specific APIs (Soni, see paragraph [0153], FIG. 9, before executing an attention command and directive commands, an IoT module has to be connected to a specific IoT device identified by unique ID, the application includes an attention command and several directive commands, each command having an associated template, the user first calls the attention command, the predetermined action of the attention command is to enable the directive commands, which the user after the attention command  calls any one of the directive commands ).  

Regarding claim 9: Soni discloses the one or more non-transitory computer-readable media of claim 1, wherein the actions further comprise: receiving an update package of at least one of one or more new AT commands or one or more new APIs from a backend service Soni, see paragraph [0036], companies that manufacture or sell an IoT-enabled device provide a list of all sensor identifiers that correspond to the IoT-enabled device (e.g., by providing a list of all serial numbers for IoT-enabled device), and these companies also provide for an IoT-enabled device application programming interfaces (APIs) to communicate with computing devices used to transmit and configure a given sensor identifier by a computing device and API is also used to receive a response confirming whether a given sensor identifier belongs to an IoT-enabled device);  in response to the update  Soni, see paragraph[0040],  a comprehensive targeting profile is stored in database storage and allows a tracking entity  to target users for specialized electronic communications uniquely tailored for that user,) replacing at least one of one or more existing AT commands or one or more existing APIs for the existing IoT module as stored in the software library of the IoT device with at least one of the one or more new AT commands or the one or more new APIs from the update package (Soni, see paragraph [0026], FIG. 1, an IoT module includes an add-on functionality provided by a software development kit (SDK) that interfaces with said third party applications, enabling the third party applications to communicate with IoT-enabled devices and  see paragraph [0063],  each sensor has identifier such as a different serial number used to identify the device for an update). 

However, Soni does not explicitly teach wherein the new IoT module has identification information that is unknown in the device database of the IoT device or the identification information of the new IoT module is not correlated with any combination of at least one of one or more specific AT commands or one or more specific APIs. However, Brown in the same or similar field of endeavor teaches wherein the new IoT module has identification information that is unknown in the device database or the identification information of the new IoT module is not correlated with any combination of at least one Brown, see paragraphs [0081],  there are more than one identifier of an IoT device, for example, an 802.11 standard WiFi broadcast identifier contains the SSID ( configured later using the factory MAC address), but also includes BSSID (unique device identifier, 6 byte character stream, by default the device MAC address) and Vendor Specific Information (available data bits which may be used by the vendor for device configuration); while the SSID is visible to most devices, the BSSID and Vendor Specific Information is not. Note: IoT device may be configured using the AT command, and AT interface setting with an IoT uses standard RS-232 interface (see paragraph [0118]). Note: IoT device contains configuration information store in a special storage area to be used by the device, and this include current address information, and the user may have the option to change it to factory setup).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Brown into Soni’s system/method because it would allow configuration of  local broadcast message identifier .  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration of local broadcast message identifier to identify the message generated from each IoT device during communication (Brown; [0063]).

Regarding claim 10: Soni discloses the one or more non-transitory computer-readable media of claim 9, wherein the receiving includes receiving the update package in response to querying the backend service for at least one of the one or more new AT Soni, see paragraph [0036], companies that manufacture or sell an IoT-enabled device provide a list of all sensor identifiers that correspond to the IoT-enabled device (e.g., by providing a list of all serial numbers for IoT-enabled device), and these companies also provide for an IoT-enabled device application programming interfaces (APIs) to communicate with computing devices used to transmit and configure a given sensor identifier by a computing device and API is also used to receive a response confirming whether a given sensor identifier belongs to an IoT-enabled device, and using the API viability of a command can be explored by first executing the command and then analyzing the response received for the executed command).  

Regarding claim 12: Soni discloses a computer-implemented method, comprising: detecting, via an Internet of things (IoT) module adaptor application of an IoT device, that an IoT module is connected to the IoT device via mating electrical interface connectors, the IoT module being one of multiple IoT modules configured to provide network connectivity functionalities to the IoT device ascertaining (see paragraph [0036], FIG. 1, an IoT-enabled device provided with application programming interfaces (APIs) as interface  to communicate with computing devices for the partner product companies. Note: this interface is the same as what applicant term an electrical mating interface), via the IoT module adaptor application  of the IoT Soni, see FIG. 1, each computing device contains an IoT module, and there may be more than one computing devices) based on corresponding identification information provided by the IoT module Soni, see paragraph [0018], IoT module with a product information includes a unique sensor identifier that identifies the IoT-enabled device, software executing on the user's smartphone, which referred to as an IoT module and IoT module enables the external device, for example, smartphone, to connect to IoT device or sensor, and receives and determines additional contextual information regarding the exposure of the IoT-enabled device) following connection of the IoT module to the IoT device via the mating electrical interface connectors(Soni, see FIG. 1, each computing device contains an IoT module, and there may be more than one computing devices).

However, Soni does not explicitly teach determining a specific combination of at least one of one or more ATtention (AT) commands or one or more application program interfaces (APIs) as stored in a software library of the IoT device that corresponds to the identity of the IoT module and providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application to interact with the IoT module and providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application of the IoT device to interact with the IoT module. However, Brown in the same or similar field of endeavor teaches determining a specific combination of at least one of one or Brown, see paragraphs [0081], an 802.11 standard WiFi broadcast identifier contains the SSID ( configured later using the factory MAC address), but also includes BSSID (unique device identifier, 6 byte character stream, by default the device MAC address) and Vendor Specific Information (available data bits which may be used by the vendor for device configuration); while the SSID is visible to most devices, the BSSID and Vendor Specific Information is not. Note: IoT device may be configured using the AT command, and AT interface setting with an IoT uses standard RS-232 interface (see paragraph [0118]) and providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application of the IoT device to interact with the IoT module( see paragraph [0120-0126], an AT command is sent to IoT device using vendor identity of the device for initial communication and the AT command is used to change some of the default configurations follows:  AT command Syntax: 1. the prefix "AT" or "at" (no case sensitive) must be included at the beginning of each command line and the character <CR>is used to finish a command line so as to issue the command line to the Module. It is recommended that a command line only includes a single command; 2. when Customer Application issues a series of AT commands on separate command lines, it is required that the customer application leaves a pause between the preceding and the following command allowing the modem to responses and send validation to the Customer Application, for example, "OK" has been transmitted; 3. the format of Basic Command is "AT+<x>;<n>;<a>", "<x>" is the command name, and "<n>and <A>" is/are the parameter(s) for the relevant commands; AT command response: 1. if the commands included in the command line are supported by the Module and the sub parameters are correct as presented, information responses will be retrieved by from the Module; otherwise, the Module will report "#R;Invalid request;ok" to the Customer Application; 2. information responses start with a message type identifier see Message Type i.e. the format of information responses is "<Message Type>;<response>;ok<CR>". Inside information responses, there may be one or more ";" to separate the values sent). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Brown into Soni’s system/method because it would allow configuration of  local broadcast message identifier.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration of local broadcast message identifier to identify the message generated from each IoT device during communication (Brown; [0063]).

Regarding claim 13: Soni discloses the computer-implemented method of claim 12, wherein the detecting includes detecting that the IoT module is connected to the IoT device following an electrical decoupling of an additional IoT module of the multiple IOT Serial No.: 16/425,781-5- Atty Docket No.: TM.P0597US Atty/Agent: Elliott Y Chenmodules from the IoT device and an electrical coupling of the IoT module to the IoT device of the multiple IoT modules (Soni, see paragraph [0025], "IOT-enabled device" is used to refer to any physical product that includes IoT sensors or other hardware that enable communication between other IoT-enabled devices or communication with other devices connected to the Internet. IoT sensors include electronics and hardware that enable communication via a wireless networking protocol, such as but not limited to IEEE 802.11, IEEE 802.15.4, Bluetooth, Near-Field Communication, Extensible Messaging and Presence Protocol, Constrained Application Protocol, and Message Queue Telemetry Transport, IoT-enabled devices include computing devices such as smartphones)

Regarding claim 14: Soni discloses the computer-implemented method of claim 12, wherein the ascertaining includes: sending an identification query from the IoT module adaptor application to the IoT module requesting that the IoT module provide the identification information; and receiving, at the IoT module adaptor application, the identification information from the IoT module in response to the identification query (Soni, see paragraph [0018], for example, as the user enters within a certain proximity of an IoT-enabled device, the smartphone operated by the user communicates with the IoT-enabled device and wirelessly receives product information from the IoT-enabled device, and the product information includes a unique sensor identifier that identifies the IoT-enabled device. Software executing on the user's smartphone (herein referred to as an IoT module) determines additional contextual information regarding the exposure of the IoT-enabled device).  

Regarding claim 15: Soni discloses the computer-implemented method of claim 12, wherein the identification information is automatically sent by the IoT module to the IoT module adaptor application of the IoT device following the IoT device providing power to the IoT module ( Soni, see paragraph [0019], the IoT module receives the identification of the IoT device and  transmits the identification of the IoT-enabled device and information regarding the time of exposure and duration of exposure to an analytics server executing program code for a targeting analysis modules for analysis of the IoT device including power).  

Regarding claim 16: Soni discloses the computer-implemented method of claim 12, wherein the identification information includes one or more of a unique identifier of the IoT module, an identity of a manufacturer of the IoT module, a device model of the IoT module, or a version number of the IoT module (Soni, see paragraph [0018], a smartphone operated by the user communicates with the IoT-enabled device and wirelessly receives product information from the IoT-enabled device, and the product information includes a unique sensor identifier that identifies the IoT-enabled device).  

Regarding claim 17: Soni discloses the computer-implemented method of claim 12, wherein the determining includes determining the specific combination in response to the identification information indicating that the IoT module is not a previous IoT module that is electrically coupled to the IoT device or that the IoT module is different in module type from the previous IoT module (Soni, see paragraph [0063],  sensor identifiers corresponding to the IoT-enabled device, for example, if the computing device enters within proximity of eight IoT-enabled devices that are a particular type of sensors, each with a different sensor identifier such as a different serial number), the targeting analysis module determines that the frequency of exposure for the particular type of smartphone is eight).  

Regarding claim 18: Soni discloses an Internet of things (IoT) device, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of acts, the plurality of acts (Soni, see paragraph[0026], FIG. 1, a memory that stores executable program code that includes program code for execution of an IOT module for communicating with nearby IoT-enabled devices and IoT module may be implemented as various forms of program code to receive and transmit communications with nearby IoT-enabled devices) comprising: detecting that an IoT module is connected to the IoT device via mating electrical interface connectors, the IoT module being one of multiple IoT modules configured to providSoni, see paragraph [0018], IoT module with a product information includes a unique sensor identifier that identifies the IoT-enabled device, software executing on the user's smartphone, which referred to as an IoT module and IoT module enables the external device, for example, smartphone, to connect to IoT device or sensor, and receives and determines additional contextual information regarding the exposure of the IoT-enabled device) following connection of the IoT module to the IoT device via the mating electrical interface connectors (see FIG. 1, IoT device communicate with IoT module using an electrical mating interface); and  providing a device application of the loT device with access to the specific combination for the device application to interact with the IoT module (Soni, see paragraph [0019], the data derived from the exposure of the IoT-enabled device (e.g., identification of the IoT-enabled device and information regarding the time of exposure and duration of exposure), the IoT module transmits the identification of the IoT-enabled device and information regarding the time of exposure and duration of exposure to an analytics server executing program code for a targeting analysis module, the user's smartphone may include the targeting analysis module).  

However, Soni does not explicitly teach determining a specific combination of at least one of one or more ATtention (AT) commands or one or more application program interfaces (APIs) as stored in a software library of the IoT device that corresponds to the identity of the IoT module and providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application to interact with the IoT module. However, Brown in the same or similar field of endeavor teaches determining a specific combination of at least one of one or more ATtention (AT) commands or one or more application program interfaces (APIs) as stored in a software library of the IoT device that corresponds to the identity of the IoT module (Brown, see paragraphs [0081], an 802.11 standard WiFi broadcast identifier contains the SSID ( configured later using the factory MAC address), but also includes BSSID (unique device identifier, 6 byte character stream, by default the device MAC address) and Vendor Specific Information (available data bits which may be used by the vendor for device configuration); while the SSID is visible to most devices, the BSSID and Vendor Specific Information is not. Note: IoT device may be configured using the AT command, and AT interface setting with an IoT uses standard RS-232 interface (see paragraph [0118])) and providing a device application of the IoT device with access to the specific combination of at least one of one or more AT commands or one or more APIs for the device application of the IoT device to interact with the IoT module ( see paragraph [0120-0126], an AT command is sent to IoT device using vendor identity of the device for initial communication and the AT command is used to change some of the default configurations follows:  AT command Syntax: 1. the prefix "AT" or "at" (no case sensitive) must be included at the beginning of each command line and the character <CR>is used to finish a command line so as to issue the command line to the Module. It is recommended that a command line only includes a single command; 2. when Customer Application issues a series of AT commands on separate command lines, it is required that the customer application leaves a pause between the preceding and the following command allowing the modem to responses and send validation to the Customer Application, for example, "OK" has been transmitted; 3. the format of Basic Command is "AT+<x>;<n>;<a>", "<x>" is the command name, and "<n>and <A>" is/are the parameter(s) for the relevant commands; AT command response: 1. if the commands included in the command line are supported by the Module and the sub parameters are correct as presented, information responses will be retrieved by from the Module; otherwise, the Module will report "#R;Invalid request;ok" to the Customer Application; 2. information responses start with a message type identifier see Message Type i.e. the format of information responses is "<Message Type>;<response>;ok<CR>". Inside information responses, there may be one or more ";" to separate the values sent). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Brown into Soni’s system/method because it would allow configuration of local broadcast message identifier.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration of local broadcast message identifier to identify the message generated from each IoT device during communication (Brown; [0063]).

Regarding claim 19: Soni discloses the IoT device of claim 18, wherein the acts further comprise: receiving an update package of at least one of one or more new AT commands or one or more new APIs from a backend service Soni, see paragraph [0036], companies that manufacture or sell an IoT-enabled device provide a list of all sensor identifiers that correspond to the IoT-enabled device (e.g., by providing a list of all serial numbers for IoT-enabled device), and these companies also provide for an IoT-enabled device application programming interfaces (APIs) to communicate with computing devices used to transmit and configure a given sensor identifier by a computing device and API is also used to receive a response confirming whether a given sensor identifier belongs to an IoT-enabled device; in response to the update package being for a new loT module, storing the update package of at least one of the one or more new AT commands or the one or more new APIs in the software library  of the IoT device; in response to the update package being for an existing IoT module known in a device database of the IoT device, replacing at least one of one or more existing AT commands or one or more existing APIs for the existing loT module as stored in the software library of the IoT device with at least one of the one or more new AT commands or the one or more new APIs from the update package Soni, see paragraph [0026], FIG. 1, an IoT module includes an add-on functionality provided by a software development kit (SDK) that interfaces with said third party applications, enabling the third party applications to communicate with IoT-enabled devices and  see paragraph [0063],  each sensor has identifier such as a different serial number used to identify the device for an update). 
  
However, Soni does not explicitly teach the new IoT module has identification information that is unknown in the device database of the IoT device or the identification information of the new loT module is not correlated with any combination of at least one of one or more specific AT commands or one or more specific APIs. However, Brown in the same or similar field of endeavor teaches the new IoT module has identification information that is unknown in the device database of the IoT device or the identification information of the new loT module is not correlated with any combination of at least one Brown, see paragraphs [0081],  each IoT may have more than one identifier that identifies uniquely each IoT and the AT command intended for an AT will reach that IoT, for example, an 802.11 standard WiFi broadcast identifier contains the SSID ( configured later using the factory MAC address), but also includes BSSID (unique device identifier, 6 byte character stream, by default the device MAC address) and Vendor Specific Information (available data bits which may be used by the vendor for device configuration); while the SSID is visible to most devices, the BSSID and Vendor Specific Information is not. Note: IoT device may be configured using the AT command, and AT interface setting with an IoT uses standard RS-232 interface (see paragraph [0118]). Note: IoT device contains configuration information store in a special storage area to be used by the device, and this include current address information, and the user may have the option to change it to factory setup) It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Brown into Soni’s system/method because it would allow configuration of  local broadcast message identifier.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration of local broadcast message identifier to identify the message generated from each IoT device during communication (Brown; [0063]).

Regarding claim 20: Soni discloses the IoT device of claim 19, wherein the receiving includes receiving the update package in response to querying the backend service for Soni, see paragraph [0036], companies that manufacture or sell an IoT-enabled device provide a list of all sensor identifiers that correspond to the IoT-enabled device (e.g., by providing a list of all serial numbers for IoT-enabled device), and these companies also provide for an IoT-enabled device application programming interfaces (APIs) to communicate with computing devices used to transmit and configure a given sensor identifier by a computing device and API is also used to receive a response confirming whether a given sensor identifier belongs to an IoT-enabled device, and using the API viability of a command can be explored by first executing the command and then analyzing the response received for the executed command).  


Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170270563 to Soni (here in after “Soni”) in view of US. Pub. 20210037355 to Brown (hereinafter “Brown”) and the combination of Soni and Brown is further combined with US. Pub. 20180146378 to Christmas (hereinafter “Christmas”).

Regarding claim 11: Soni discloses device storing computer-executable instructions that upon execution cause one or more processors to perform actions. However, Soni Christmas see paragraph [0107], a device may implement several application layer protocols including scp, http, https, ftp, and sftp)). In view of the above, having the method of Soni and then given the well-established teaching of Brown, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Brown as modified by Christmas within the system of Soni because it would allow reduction of manufacturing cost. Furthermore, all references deal with same field of endeavor, thus modification of Soni  by Brown  as modified by Christmas would have been obvious as disclosed in Christmas para 0016.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


                                                                                /GREGORY B SEFCHECK/                                                                                Primary Examiner, Art Unit 2477